HARALSON, J.
The defendant excepted to the oT,al charge of the court as a whole. It consisted of several paragraphs, each of which was not bad, which must be the case, to condemn the whole charge. — Postal Tel. Co. v. Hulsey, 132 Ala. 461, 31 South. 527.
The exception to the charge as a whole was, “that the court had failed to charge on all the offenses embraced in the indictment.” The court cannot be put in error for a mere failure or refusal to instruct orally upon a certain *4conceived phase of the testimony. The defendant should have requested specific instructions good in point of law and appropriate to the evidence. — Williams v. State, 147 Ala. 10, 41 South. 882.
It is familiar, that in a charge of the court consisting of several paragraphs, they must all be construed together, and when thus construed, they are a proper declaration of the law applicable to the whole testimony, such charge is not erroneous, though parts of it standing alone might be subject to criticism. — R. & D. R. Co. v. Weemes, 97 Ala. 270, 12 South. 186; 2 Mayfield’s Dig. 561, § 15.
The defendant, after the delivery of this charge, excepted to several designated portions of it, disconnected from the entire charge, as though such designated portions were separate and independent charges. They could not be thus wrested from the entire charge unexplained by the other portion of it. Without the context and the Light shed upon these portions of the charge, to which exceptions were resawed, and taken separately as defendant’s counsel propose to do, some of them would be erroneous statements of law; but when the whole charge is read and construed together, we have been unable to agree to the criticisms made on its several parts.
Charge 1, requested by the defendant, and refused was bad in form. If the jury should have desired to acquit as to the highest grade of felony charged and to connvict of a lower grade, the proper verdict would not have been that which the charge required. It was also misleading in dealing with self-defense, without properly stating the conditions authorizing the conclusion that defendant acted in self-defense.
Affirmed.
Weakley, C. J., and Simpson and Denson, JJ., concur.